Title: From George Washington to William Heath, 15 December 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Philadelphia Decr 15th 1781
                        
                        I have received your favors of the 3d and 4th Instants—General Lincoln informs me that he has written to you
                            fully on the subject of Cloathing.
                        It having been thought necessary by Congress that an escort should accompany the mail from Fishkill to Morris
                            Town, I do not look upon myself at liberty to judge of the propriety of continuing or discontinuing the measure—The duty
                            must be performed by reliefs from Sheldons Regiment as the Quarter Master is not able to furnish the fresh Horses
                            required.
                        I am in possession of a deal of intelligences similar to that furnished by Capt. Edgar, and am at a loss to
                            know whether the Vermontese are playing a merely political or guilty game—I have reason to think the former—I am now
                            endeavoring to get all our prisoners in Canada exchanged, and if any of them after they are released, can throw light upon
                            a number of transactions which I confess are misterious, they will be made use of for that purpose.
                        You will be pleased to introduce the inclosed resolve of the 29th October into your General Orders,
                            addressing it particularly to those Officers and Men who served at the seige of York—it came to my hands after the Army
                            had moved from York, and they have not before been again in so collected a state as to receive the honor conferred upon
                            them by Congress.
                        I wrote yesterday to Colo. Pickering, supposing my letter would reach him upon the North River, to concert
                            measures with you for the security of all the Boats not wanted for the uses of the Garrison, and to bring down with Him a
                            very accurate return of the number upon hand with their condition—Should my letter not meet Him—you will be pleased to
                            attend very particularly to the first, and direct the return to be made to me.
                        The Financier having compleated his contract for the supply of West Point and its dependancies with
                            provisions and the Quarter Master having been furnished with the means of procuring Forage—I am in hopes you will soon
                            experience the salutary effects of those measures. I am with much esteem Your Obt Humb. Servt
                        
                            Go: Washington

                        
                    